Citation Nr: 1209012	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  07-39 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a low back disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his December 2007 VA Form 9 substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge, seated at the RO.  He subsequently asked a hearing before the Board in Washington, D.C., but has recently again asked for a hearing at the RO.  In light of this pending request, and because a personal hearing has yet to be afforded the Veteran, this claim is remanded to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing in appropriate docket order before a Veterans Law Judge sitting at the RO.  The appellant should be afforded adequate notice of the time and date thereof.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

